Case 2:20-cv-00096-JRG-RSP Document 3 Filed 04/03/20 Page 1 of 2 PageID #: 103




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 ALTPASS LLC,

                      P laintiff,
                                                                Civil Action No.
              v.
                                                        JURY TRIAL DEMANDED
 FUJITSU AMERICA, INC.,

                     D efend ant.


                        CORPORATE DISCLOSURE STATEMENT

       P laintiff A ltpass L L C (“P laintiff”
                                             )is aTex as limited liability company.P laintiff has no

parentcorporation,and no pu blicly held company owns 10 % ormore of its stock.
Case 2:20-cv-00096-JRG-RSP Document 3 Filed 04/03/20 Page 2 of 2 PageID #: 104




       D A TE D A pril3,20 20 .                     Respectfu lly su bmitted ,

                                                    B y:/s/ Neal Massand
                                                    N ealG.M assand
                                                    Tex as B arN o.240 390 38
                                                    nmassand @ nilawfirm.com
                                                    Timothy T.W ang
                                                    Tex as B arN o.240 67 927
                                                    twang@ nilawfirm.com
                                                    Stevenson M oore V
                                                    Tex as B arN o.240 7 657 3
                                                    smoore@ nilawfirm.com


                                                    NI, WANG & MASSAND, PLLC
                                                    8 140 W alnu tH illL n.,Ste.50 0
                                                    D allas,TX 7 5231
                                                    Tel:(97 2)331-460 0
                                                    Fax :(97 2)314-0 90 0

                                                    ATTORNEY FOR PLAINTIFF
                                                    ALTPASS LLC



                                  CERTIFICATE OF SERVICE

        Ihereby certify thaton the 3rd d ay of A pril,20 20 ,Ielectronically filed the foregoing
d ocu mentwiththe clerkofthe cou rtforthe U.S.D istrictC ou rt,E asternD istrictofTex as,M arshall
D ivision,u sing the electronic case filing system of the cou rt. The electronic case filing system
senta“N otice of E lectronic Filing”to the attorneys of record who have consented in writing to
acceptthis N otice as service of this d ocu mentby electronic means.

                                                    /s/ Neal Massand
                                                    N ealG.M assand
